A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2021 has been entered.

DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Final office action filed on 7/13/2021 is acknowledged.  
3.	Claims 5-10, 18 and 26-30 have been cancelled.
4.	New claim 32 has been added.
5.	Claims 1-4, 11-17, 19-25, 31 and 32 are pending in this application.
6.	Claim 24 remains withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 7/31/2018.  Claims 20-22 and 31 remain withdrawn from consideration as being drawn to non-elected species.  
7.	Applicant elected with traverse of Group 1 (claims 1-23, 25 and 31) and elected with traverse of a composition comprising a combination of peptides of SEQ ID NOs: 1-5 as species of composition; sucrose as species of saccharide; sodium chloride as 
	Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a lyophilized formulation comprising: a first peptide consisting of the amino acid sequence of SEQ ID NO: 1 or a variant thereof consisting of the amino acid sequence wherein one or two amino acid(s) is independently substituted, deleted or added in the amino acid sequence of SEQ ID NO: 1; a second peptide consisting of the amino acid sequence of SEQ ID NO: 2 or a variant thereof consisting of the amino acid sequence wherein one or two amino acid(s) is independently substituted, deleted or added in the amino acid sequence of SEQ ID NO: 2; a third peptide consisting of the amino acid sequence of SEQ ID NO: 3 or a variant thereof consisting of the amino acid sequence wherein one or two amino acid(s) is independently substituted, deleted or added in the amino acid sequence of SEQ ID NO: 3; a fourth peptide consisting of the amino acid sequence of SEQ ID NO: 4 or a variant thereof consisting of the amino acid sequence wherein one or two amino acid(s) is independently substituted, deleted or added in the amino acid sequence of SEQ ID NO: 4; a fifth peptide consisting of the amino acid sequence of SEQ ID NO: 5 or a variant thereof consisting of the amino acid sequence wherein one or two amino acid(s) is independently substituted, deleted or added in the amino acid sequence of SEQ ID NO: 5; sucrose, and sodium chloride, wherein the lyophilized formulation does not comprise trehalose or arginine, and wherein a level of increase of analogues derived from the third peptide is 0.5% or less after the lyophilized formulation is stored for 3 months at 40 °C under 75% relative humidity; a kit comprising such lyophilized formulation; and a   

Withdrawn Objections and Rejections
8.	Objection to claim 1 is hereby withdrawn in view of Applicant's amendment to the claim.
9.	Rejection to claims 1-4, 11, 13-17, 19, 23 and 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn in view of Applicant's amendment to the claim.
10.	Rejection to claims 14 and 17 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph is hereby withdrawn in view of Applicant's amendment to the claim.
11.	Rejection to claims 1-4, 11-17, 19, 23 and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (new matter) is hereby withdrawn in view of Applicant's amendment to the claim.

Declaration under 37 CFR 1.132
12.	A Declaration of Satoko Fujita under 37 CFR 1.132 has been filed on 7/13/2021.  However, the Declaration is insufficient to overcome the rejection to instant claims under 35 U.S.C. 103 as being unpatentable over Suzuki et al (Journal of Translational Medicine, 2013, 11, pages 1-10, published on 4/11/2013, cited and enclosed in the previous office actions) in view of Fujioka et al (US 2010/0028373 A1, cited and enclosed in the previous office actions), Tahara et al (US 2009/0202576 A1, cited and enclosed in the previous office actions), Izutsu (Therapeutic proteins, methods and protocols, Humana press, edited by C. Mark Smales and David C. James, 2005, pages 287-292, cited and enclosed in the previous office actions), Avanti (Innovative strategies for stabilization of therapeutic peptides in aqueous formulations, 2012, pages 1-157, cited and enclosed in the previous office actions) and Peptide Stability (from https://web.archive.org/web/20100314153405/https://www.sigmaaldrich.com/life-science/custom-oligos/custom-peptides/learning-center/peptide-stability.html, page 1, 3/14/2010, cited and enclosed in the previous office actions).  See Section 17 below for detailed explanation.  

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	(Revised due to Applicant’s amendment to the claim) Claims 1-4, 11-17, 19, 23, 25 and 32 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (Journal of Translational Medicine, 2013, 11, pages 1-10, published on 4/11/2013, cited and enclosed in the previous office actions) in view of Fujioka et al (US 2010/0028373 A1, cited and enclosed in the previous office actions), Tahara et al (US 2009/0202576 A1, cited and enclosed in the previous office actions), Izutsu (Therapeutic proteins, methods and protocols, Humana press, edited by C. Mark Smales and David C. James, 2005, pages 287-292, cited and enclosed in the previous office actions), Avanti (Innovative strategies for stabilization of therapeutic peptides in aqueous formulations, 2012, pages 1-157, cited and enclosed in the previous office actions) and Peptide Stability (cited and enclosed in the previous office actions, from https://web.archive.org/web/20100314153405/https://www.sigmaaldrich.com/life-science/custom-oligos/custom-peptides/learning-center/peptide-stability.html, page 1, 3/14/2010).
The instant claims 1-4, 11-17, 19, 23, 25 and 32 are drawn to a lyophilized formulation comprising: a first peptide consisting of the amino acid sequence of SEQ ID NO: 1 or a variant thereof consisting of the amino acid sequence wherein one or two amino acid(s) is independently substituted, deleted or added in the amino acid sequence of SEQ ID NO: 1; a second peptide consisting of the amino acid sequence of SEQ ID NO: 2 or a variant thereof consisting of the amino acid sequence wherein one or two amino acid(s) is independently substituted, deleted or added in the amino acid sequence of SEQ ID NO: 2; a third peptide consisting of the amino acid sequence of SEQ ID NO: 3 or a variant thereof consisting of the amino acid sequence wherein one or two amino acid(s) is independently substituted, deleted or added in the amino acid sequence of SEQ ID NO: 3; a fourth peptide consisting of the amino acid sequence of SEQ ID NO: 4 or a variant thereof consisting of the amino acid sequence wherein one or two amino acid(s) is independently substituted, deleted or added in the amino acid sequence of SEQ ID NO: 4; a fifth peptide consisting of the amino acid sequence of SEQ ID NO: 5 or a variant thereof consisting of the amino acid sequence wherein one or two amino acid(s) is independently substituted, deleted or added in the amino acid sequence of SEQ ID NO: 5; sucrose, and sodium chloride, wherein the lyophilized formulation does not comprise trehalose or arginine, and wherein a level of increase of analogues derived from the third peptide is 0.5% or less after the lyophilized formulation is stored for 3 months at 40 °C under 75% relative humidity; and a kit comprising such lyophilized formulation.  
Suzuki et al, throughout the literature, teach vaccine treatment using multiple peptides derived from multiple proteins is considered to be a promising option for cancer immune therapy, for example, page 1, Background.  Suzuki et al further teach a multiple peptide vaccine composition with a mixture of four peptides is used in a clinical trial, wherein the multiple peptide vaccine composition comprises URLC19-177 with the amino acid sequence RYCNLEGPPI (identical to the peptide of instant SEQ ID NO: 3) and CDCA1-56 with the amino acid sequence VYGIRLEHF (identical to the peptide of instant SEQ ID NO: 4), and wherein both peptides bind to an HLA-A24 molecule, for example, page 3, Section “Peptides”.  These two peptides in Suzuki et al meet the limitations of the third peptide and the fourth peptide recited in instant claims 1-4.  
The difference between the reference and instant claims 1-4, 11-17, 19, 23, 25 and 32 is that the reference does not teach a lyophilized formulation comprising a combination of peptides of instant SEQ ID NOs: 1-5 as the elected species of composition; sucrose as the elected species of saccharide; sodium chloride as the elected species of inorganic salt; lyophilized formulation as the elected species of form of the composition; the other peptides recited in instant claims 1-4; the limitations of sucrose, sodium chloride, and "wherein a level of increase of analogues derived from the third peptide is 0.5% or less after the lyophilized formulation is stored for 3 months at 40 °C under 75% relative humidity" recited in instant claim 1; and the limitations of instant claims 11-17, 19, 23, 25 and 32.
However, Fujioka et al teach peptide of SEQ ID NO: 12 with the amino acid sequence EYYELFVNI (identical to the peptide of instant SEQ ID NO: 1) and peptide of SEQ ID NO: 7 with the amino acid sequence IYNEYIYDL (identical to the peptide of instant SEQ ID NO: 2) as T cell epitope peptides that bind to HLA-A24 molecule, and are used as cancer vaccines in a clinical trial, for example, page 11, paragraph [0094]; page 19, paragraphs [0142], [0152], [0154] and [0155]; and pages 21-23, Example 2.  Fujiko et al further teach the vaccine composition comprises a pharmaceutically acceptable carrier such as sterilized water and physiological saline; and the vaccine composition can further comprise stabilizers, suspensions, preservatives, surfactants and such, for example, page 12, paragraph [0109].  Physiological saline as a pharmaceutically acceptable carrier in Fujioka et al reads on sodium chloride as the elected species of inorganic salt.  Fujiko et al also teach the dose of the peptide can be adjusted appropriately according to the disease to be treated, age of the patient, weight, method of administration, and such; and the dosage is ordinarily 0.001 mg to 1000 mg, preferably 0.01 mg to 100 mg, more preferably 0.1 mg to 10 mg, preferably administered once in a few days to few months, one skilled in the art can readily select the appropriate dose and method of administration, as, the selection and optimization of these parameters is well within routine skill, for example, page 9, paragraph [0065]. 
Furthermore, Tahara et al teach peptide URLC10-177 (SEQ ID NO: 67) with the amino acid sequence RYCNLEGPPI (identical to the peptide of instant SEQ ID NO: 3) and peptide KOC1-508 (SEQ ID NO: 89) with the amino acid sequence KTVNELQNL (identical to the peptide of instant SEQ ID NO: 5) as T cell epitope peptides that bind to HLA-A24 molecule, and are used for cancer therapy as cancer vaccines, for example, Abstract; Figures 2, 3, 5, 6, 8, 9, 11 and 12; page 3, paragraph [0027]; page 4, paragraph [0038]; and page 11, paragraph [0094].  Tahara et al further teach these T cell epitope peptides can be prepared as a combination comprising two or more of such T cell epitope peptides for use as a cancer vaccine, for example, page 5, paragraph [0042].  Tahara et al also teach the dose of these T cell epitope peptides can be adjusted appropriately according to the disease to be treated, age of the patient, weight, method of administration, and such; the dosage is ordinarily 0.001 mg to 1000 mg, preferably 0.01 mg to 100 mg, more preferably 0.1 mg to 10 mg, preferably administered once in a few days to few months, one skilled in the art can readily select the appropriate dose and method of administration, as, the selection and optimization of these parameters is well within routine skill, for example, page 5, paragraph [0045].  Furthermore, Tahara et al teach the vaccine composition comprises a pharmaceutically acceptable carrier such as sterilized water and physiological saline; and the vaccine composition can further comprise stabilizers, suspensions, preservatives, surfactants and such, for example, page 7, paragraph [0076].  Physiological saline as a pharmaceutically acceptable carrier in Tahara et al reads on sodium chloride as the elected species of inorganic salt.  
Therefore, in view of the combined teachings of Suzuki et al, Fujioka et al and Tahara et al, it would have been obvious to one of ordinary skilled in the art to develop a multiple peptide vaccine composition comprises T cell epitope peptides EYYELFVNI (identical to the peptide of instant SEQ ID NO: 1), IYNEYIYDL (identical to the peptide of instant SEQ ID NO: 2), RYCNLEGPPI (identical to the peptide of instant SEQ ID NO: 3), VYGIRLEHF (identical to the peptide of instant SEQ ID NO: 4) and KTVNELQNL (identical to the peptide of instant SEQ ID NO: 5) and physiological saline, wherein the composition can further comprise stabilizers, suspensions, preservatives, surfactants and such.  The MPEP states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose...” (see MPEP § 2144.06).  The multiple peptide vaccine composition developed from the combined teachings of Suzuki et al, Fujioka et al and Tahara et al reads on a composition comprising a combination of peptides of instant SEQ ID NOs: 1-5 as the elected species of composition.  And, since none of Suzuki et al, Fujioka et al and Tahara et al teaches adding trehalose and/or arginine to the multiple peptide vaccine composition, the multiple peptide vaccine composition developed from the combined teachings of Suzuki et al, Fujioka et al and Tahara et al does not comprise trehalose or arginine.   
In addition, Izutsu teaches that altering the environment by changing the physical state and/or use of excipients, such as pH change and dehydration, as a major method to stabilize various proteins/peptides; and lyophilized formulation is a default option to foster the long-term stability of proteins/peptides, for example, page 287, the 2nd paragraph in “Introduction”; and page 289, the last paragraph.  Izutsu further teaches therapeutic proteins/peptides can be stabilized by adding stabilizers, such as sugar at concentration of 10-100 mg/ml; in the process of formulation, nonreducing disaccharides, such as sucrose and trehalose, are the most potent and useful excipients to protect protein conformation in aqueous solutions and freeze-dried solids; and sucrose has been widely used in various pharmaceutical formulation, for example, page 288, Table 2; page 289, Section “3.2. Formulation Design”; and pages 290-291, Section “3.3.2. Sugars”.  Sucrose as a stabilizer in Izutsu reads on sucrose as the elected species of saccharide.  Izutsu also teaches effective stabilization of protein conformation in aqueous solutions requires relatively high concentrations (approx. > 0.3 M) of disaccharide, and an approx. 1:1 weight-concentration ratio of disaccharides is needed to freeze-dry proteins without structural changes, and the sugars also stabilize protein conformation in other dehydrating formulation (spray-drying), for example, page 291, the 1st paragraph.  In addition, Izutsu teaches salt such as sodium chloride at a concentration of 10-100 mM is used as both tonicity modifier and solubilizer in a formulation comprising therapeutic proteins/peptides, for example, page 288, Table 2; and page 290, Section “3.3.1. Salts and Buffers”.  Sodium chloride as both tonicity modifier and solubilizer in Izutsu reads on sodium chloride as the elected species of inorganic salt.  
Therefore, in view of the combined teachings of Suzuki et al, Fujioka et al, Tahara et al and Izutsu, it would have been obvious to one of ordinary skilled in the art to develop a multiple peptide vaccine lyophilized formulation comprising T cell epitope peptides EYYELFVNI (identical to the peptide of instant SEQ ID NO: 1), IYNEYIYDL (identical to the peptide of instant SEQ ID NO: 2), RYCNLEGPPI (identical to the peptide of instant SEQ ID NO: 3), VYGIRLEHF (identical to the peptide of instant SEQ ID NO: 4) and KTVNELQNL (identical to the peptide of instant SEQ ID NO: 5), sodium chloride as a pharmaceutically acceptable carrier/tonicity modifier/solubilizer, and sucrose as a stabilizer, wherein the lyophilized formulation does not comprise trehalose or arginine.  It reads on lyophilized formulation as the elected species of form of the composition.  
And, Avanti teaches oxidation as a primary chemical degradation pathway that can occur in a peptide; and any peptide that contains cysteine (Cys), methionine (Met), histidine (His), tyrosine (Tyr) and tryptophan (Trp) residues can potentially be damaged due to their high reactivity with various reactive oxygen species (ROS); Cys and Met are at risk for oxidation because of their sulfur atoms, and His, Tyr and Trp because of their aromatic rings, for example, page 21, Section “2.2 Oxidation pathways”.  Avanti further teaches oxygen removal as a strategy to improve the stability of peptides in aqueous solution; and various methods to remove oxygen, such as removal of oxygen by bubbling another gas, for example nitrogen, through the solution; and for some oxidation-sensitive peptide drugs, processing and filling steps should be carried out in the presence of an inert gas such as nitrogen, argon or helium; and polyols such as sucrose can prevent oxidation of therapeutic peptides, for example, pages 25-27, Section “3.2 Optimizing oxidative stability”. 
The Peptide Stability document teaches oxidation as one of the degradation pathways that affects peptide stability; and prolonged exposure of lyophilized peptides and solutions (especially at high pH) to atmospheric oxygen should be minimized, for example, Section “3. Oxidation” and the last paragraph.
Furthermore, one of ordinary skilled in the art would have been motivated to optimize the amount and the ratio of peptide, sodium chloride and sucrose in the lyophilized formulation; the amount of oxygen in the vial; and the pH of the composition, since both Avanti and the Peptide Stability document teach oxidation as one of the degradation pathways that affects peptide stability.  Both Fujiko et al and Tahara et al teach the dose of these T cell epitope peptides can be adjusted appropriately according to the disease to be treated, age of the patient, weight, method of administration, and such; and one skilled in the art can readily select the appropriate dose and method of administration, as, the selection and optimization of these parameters is well within routine skill.  Izutsu teaches that pH change and dehydration are two major ways to stabilize various proteins/peptides.  Izutsu further teaches the amount and the ratio of peptide/protein, sodium chloride and sucrose in the lyophilized formulation are result-effective variables wherein the optimal amount can be achieved through routine optimization.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Suzuki et al, Fujioka et al, Tahara et al, Izutsu, Avanti and the Peptide Stability document with routine optimization to develop a multiple peptide vaccine lyophilized formulation comprising T cell epitope peptides EYYELFVNI (identical to the peptide of instant SEQ ID NO: 1), IYNEYIYDL (identical to the peptide of instant SEQ ID NO: 2), RYCNLEGPPI (identical to the peptide of instant SEQ ID NO: 3), VYGIRLEHF (identical to the peptide of instant SEQ ID NO: 4) and KTVNELQNL (identical to the peptide of instant SEQ ID NO: 5), sodium chloride as a pharmaceutically acceptable carrier/tonicity modifier/solubilizer in an amount of 0.1 to 3.0 mg, and sucrose as a stabilizer in an amount of 20 to 70 mg; wherein the amount of the five peptides is 1.0 to 20 mg and/or 0.4 to 0.8 % by weight when the total amount is 2.0 g by dissolving the lyophilized formulation in water; wherein the weight ratio of the five peptides and sucrose in the lyophilized formulation is 1:3.3 to 1:5.8, and the weight ratio of the five peptides and sodium chloride is 1:0.083 to 1:0.25; wherein the lyophilized formulation does not comprise trehalose or arginine; and wherein the lyophilized formulation is in a vial that is hermetically sealed and has a concentration of oxygen in the range of 0.01-3.0%; and a kit comprising such multiple peptide vaccine lyophilized formulation.
With regards to the limitation "wherein a level of increase of analogues derived from the third peptide is 0.5% or less after the lyophilized formulation is stored for 3 months at 40 °C under 75% relative humidity" recited in instant claim 1, the multiple peptide vaccine lyophilized formulation developed from the combined teachings of Suzuki et al, Fujioka et al, Tahara et al, Izutsu, Avanti and the Peptide Stability document with routine optimization meets all the structural limitations of the lyophilized formulation recited in instant claim 1.  As evidenced by instant specification, various lyophilized formulations comprising peptides of instant SEQ ID NOs: 1-5, sucrose and sodium chloride exhibit the property of having a level of increase of analogues derived from instant SEQ ID NO: 3 as the third peptide 0.5% or less after the lyophilized formulation is incubated for 3 months at 40 °C under 75% relative humidity (see page 23, Example 4-3 in Table 4; and page 24, Examples 5-2 and 5-3 in Table 5-1 of instant specification; and Figures 4 and 5-1).  And as further evidenced by instant specification, "sucrose was the most effective for stabilizing formulations of the peptide mixtures, as the level of increase of the related substances was the lowest" (see page 23, the 2nd paragraph of instant specification).  Therefore, the multiple peptide vaccine lyophilized formulation developed from the combined teachings of Suzuki et al, Fujioka et al, Tahara et al, Izutsu, Avanti and the Peptide Stability document with routine optimization would necessarily have the same properties and functionality of the lyophilized formulations of Examples 4-3, 5-2 and 5-3 disclosed in instant specification.  Thus, the multiple peptide vaccine lyophilized formulation developed from the combined teachings of Suzuki et al, Fujioka et al, Tahara et al, Izutsu, Avanti and the Peptide Stability document with routine optimization exhibits the property of having a level of increase of analogues derived from the third peptide is 0.5% or less after the lyophilized formulation is stored for 3 months at 40 °C under 75% relative humidity.  Furthermore, the MPEP states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).” (see MPEP § 2112.01 I).  In addition, since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
In addition, with regards to the kit recited in instant claim 25, in the instant case, the only component in the claimed kit is the lyophilized formulation recited in instant claim 1.  Therefore, the multiple peptide vaccine lyophilized formulation developed from the combined teachings of Suzuki et al, Fujioka et al, Tahara et al, Izutsu, Avanti and the Peptide Stability document with routine optimization meets the limitation of instant claim 25.
One of ordinary skilled in the art would have been motivated to combine the teachings of Suzuki et al, Fujioka et al, Tahara et al, Izutsu, Avanti and the Peptide Stability document with routine optimization to develop a multiple peptide vaccine lyophilized formulation comprising T cell epitope peptides EYYELFVNI (identical to the peptide of instant SEQ ID NO: 1), IYNEYIYDL (identical to the peptide of instant SEQ ID NO: 2), RYCNLEGPPI (identical to the peptide of instant SEQ ID NO: 3), VYGIRLEHF (identical to the peptide of instant SEQ ID NO: 4) and KTVNELQNL (identical to the peptide of instant SEQ ID NO: 5), sodium chloride as a pharmaceutically acceptable carrier/tonicity modifier/solubilizer in an amount of 0.1 to 3.0 mg, and sucrose as a stabilizer in an amount of 20 to 70 mg; wherein the amount of the five peptides is 1.0 to 20 mg and/or 0.4 to 0.8 % by weight when the total amount is 2.0 g by dissolving the lyophilized formulation in water; wherein the weight ratio of the five peptides and sucrose in the lyophilized formulation is 1:3.3 to 1:5.8, and the weight ratio of the five peptides and sodium chloride is 1:0.083 to 1:0.25; wherein the lyophilized formulation does not comprise trehalose or arginine; and wherein the lyophilized formulation is in a vial that is hermetically sealed and has a concentration of oxygen in the range of 0.01-3.0%; and a kit comprising such multiple peptide vaccine lyophilized formulation, because Fujioka et al teach peptide of SEQ ID NO: 12 with the amino acid sequence EYYELFVNI (identical to the peptide of instant SEQ ID NO: 1) and peptide of SEQ ID NO: 7 with the amino acid sequence IYNEYIYDL (identical to the peptide of instant SEQ ID NO: 2) as T cell epitope peptides that bind to HLA-A24 molecule, and are used as cancer vaccines in a clinical trial.  Tahara et al teach peptide URLC10-177 (SEQ ID NO: 67) with the amino acid sequence RYCNLEGPPI (identical to the peptide of instant SEQ ID NO: 3) and peptide KOC1-508 (SEQ ID NO: 89) with the amino acid sequence KTVNELQNL (identical to the peptide of instant SEQ ID NO: 5) as T cell epitope peptides that bind to HLA-A24 molecule, and are used for cancer therapy as cancer vaccines.  And both Suzuki et al and Tahara et al teach multiple peptide vaccine composition.  Furthermore, the MPEP states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose...” (see MPEP § 2144.06).  Therefore, in view of the combined teachings of Suzuki et al, Fujioka et al and Tahara et al, it would have been obvious to one of ordinary skilled in the art to develop a multiple peptide vaccine composition comprises T cell epitope peptides EYYELFVNI (identical to the peptide of instant SEQ ID NO: 1), IYNEYIYDL (identical to the peptide of instant SEQ ID NO: 2), RYCNLEGPPI (identical to the peptide of instant SEQ ID NO: 3), VYGIRLEHF (identical to the peptide of instant SEQ ID NO: 4) and KTVNELQNL (identical to the peptide of instant SEQ ID NO: 5) and physiological saline, wherein the composition can further comprise stabilizers, suspensions, preservatives, surfactants and such, and wherein the composition does not comprise trehalose or arginine.  Izutsu teaches that altering the environment by changing the physical state and/or use of excipients, such as pH change and dehydration, as a major method to stabilize various proteins/peptides; and lyophilized formulation is a default option to foster the long-term stability of proteins/peptides.  Izutsu further teaches that therapeutic proteins/peptides can be stabilized by adding protein-stabilizers; and sucrose as a stabilizer has been widely used in various pharmaceutical formulation.  Izutsu also teaches salt such as sodium chloride at a concentration of 10-100 mM is used as both tonicity modifier and solubilizer in a formulation comprising therapeutic proteins/peptides.  Therefore, in view of the combined teachings of Suzuki et al, Fujioka et al, Tahara et al and Izutsu, it would have been obvious to one of ordinary skilled in the art to develop a multiple peptide vaccine lyophilized formulation comprising T cell epitope peptides EYYELFVNI (identical to the peptide of instant SEQ ID NO: 1), IYNEYIYDL (identical to the peptide of instant SEQ ID NO: 2), RYCNLEGPPI (identical to the peptide of instant SEQ ID NO: 3), VYGIRLEHF (identical to the peptide of instant SEQ ID NO: 4) and KTVNELQNL (identical to the peptide of instant SEQ ID NO: 5), sodium chloride as a pharmaceutically acceptable carrier/tonicity modifier/solubilizer, and sucrose as a stabilizer, wherein the lyophilized formulation does not comprise trehalose or arginine.  And both Avanti and the Peptide Stability document teach oxidation as one of the degradation pathways that affects peptide stability.  Avanti further teaches oxygen removal as a strategy to improve the stability of peptides in aqueous solution; and various methods to remove oxygen.  Furthermore, one of ordinary skilled in the art would have been motivated to optimize the amount and the ratio of peptide, sodium chloride and sucrose in the lyophilized formulation; the amount of oxygen in the vial; and the pH of the composition, since both Avanti and the Peptide Stability document teach oxidation as one of the degradation pathways that affects peptide stability.  Both Fujiko et al and Tahara et al teach the dose of these T cell epitope peptides can be adjusted appropriately according to the disease to be treated, age of the patient, weight, method of administration, and such; and one skilled in the art can readily select the appropriate dose and method of administration, as, the selection and optimization of these parameters is well within routine skill.  Izutsu teaches that pH change and dehydration are two major ways to stabilize various proteins/peptides.  Izutsu further teaches the amount and the ratio of peptide/protein, sodium chloride and sucrose in the lyophilized formulation are result-effective variables wherein the optimal amount can be achieved through routine optimization.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Suzuki et al, Fujioka et al, Tahara et al, Izutsu, Avanti and the Peptide Stability document with routine optimization to develop a multiple peptide vaccine lyophilized formulation comprising T cell epitope peptides EYYELFVNI (identical to the peptide of instant SEQ ID NO: 1), IYNEYIYDL (identical to the peptide of instant SEQ ID NO: 2), RYCNLEGPPI (identical to the peptide of instant SEQ ID NO: 3), VYGIRLEHF (identical to the peptide of instant SEQ ID NO: 4) and KTVNELQNL (identical to the peptide of instant SEQ ID NO: 5), sodium chloride as a pharmaceutically acceptable carrier/tonicity modifier/solubilizer in an amount of 0.1 to 3.0 mg, and sucrose as a stabilizer in an amount of 20 to 70 mg; wherein the amount of the five peptides is 1.0 to 20 mg and/or 0.4 to 0.8 % by weight when the total amount is 2.0 g by dissolving the lyophilized formulation in water; wherein the weight ratio of the five peptides and sucrose in the lyophilized formulation is 1:3.3 to 1:5.8, and the weight ratio of the five peptides and sodium chloride is 1:0.083 to 1:0.25; wherein the lyophilized formulation does not comprise trehalose or arginine; and wherein the lyophilized formulation is in a vial that is hermetically sealed and has a concentration of oxygen in the range of 0.01-3.0%; and a kit comprising such multiple peptide vaccine lyophilized formulation.  

Response to Applicant's Arguments
16.	Applicant argues that one of ordinary skilled in the art would not have reasonable expectation of success in combining the teachings of the cited prior art references with routine optimization to develop the instant claimed lyophilized formulation for the following reasons: 
First, none of the cited references teaches or suggests such a stable lyophilized formulation, in that the Office is incorrect in its assertion that Suzuki teaches "a multiple peptide vaccine composition with a mixture of four peptides"; and "at best, the Office has pieced together an assortment of references establishing that each individual peptide of SEQ ID NOs: 1-5 was known separately in the art. Yet none of the three references, which together teach over 250 different peptides, teaches or suggests a single formulation comprising multiple peptides, much less the specific novel combination of a single formulation comprising the five peptides consisting of the amino acid sequences of SEQ ID NOs: 1-5 or variants thereof. 
Second, based on the filed Declaration of Satoko Fujita under 37 C.F.R. § 1.132, Applicant argues that "based on the experiments disclosed in the as-filed specification and the explanation provided in the Fujita declaration at paragraphs 3-8, it is evident that one skilled in the art would not have reasonably expected the combination proposed by the Office, i.e., mixing together SEQ ID NO: 1 from Fujioka, SEQ ID NO: 2 from Fujioka, SEQ ID NO: 3 from Suzuki or Tahara, SEQ ID NO: 4 from Suzuki, and SEQ ID NO: 5 from Tahara, to arrive successfully at the presently claimed lyophilized formulation, wherein a level of increase of analogues derived from the third peptide is 0.5% or less after the lyophilized formulation is stored for 3 months at 40 °C under 75% relative humidity."  Applicant further argues about the hurdles and other difficulties in the process of developing instant claimed lyophilized formulation (provided in the Fujita declaration at paragraphs 9-12); and concludes that "the different physical properties of the peptides consisting of the amino acid sequences of SEQ ID NOs: 1-5 make it difficult to prepare a stable lyophilized formulation combining those five specific peptides, wherein a level of increase of analogues derived from the third peptide is 0.5% or less after the lyophilized formulation is stored for 3 months at 40 C under 75% relative humidity," and "even in the event each individual peptide is known, the preparation of a single formulation comprising multiple peptides is not easy or straight-forward."
17.	Applicant’s arguments have been fully considered but have not been found persuasive.  
First, the Examiner would like to point out that instant claims 1-4, 11-17, 19, 23, 25 and 32 are rejected under 35 U.S.C. 103 (obviousness type), and the rejection is based on the combined teachings of Suzuki et al, Fujioka et al, Tahara et al, Izutsu, Avanti and the Peptide Stability document with routine optimization, therefore, it is not necessary for each of the cited references to teach all the limitations of instant claims.  
In response to Applicant's arguments that one of ordinary skilled in the art would not have reasonable expectation of success in combining the teachings of the cited prior art references with routine optimization to develop the instant claimed lyophilized formulation:
With regards to the arguments that none of the cited references teaches or suggests such a stable lyophilized formulation, the Examiner understands that none of the cited references individually teaches or suggests the instant claimed formulation.  However, in the instant case, the Examiner would like to point out that as stated in Section 15 above, both Suzuki et al and Tahara et al teach multiple peptide vaccine composition.  Furthermore, in view of the combined teachings of Suzuki et al, Fujioka et al and Tahara et al as set forth in Section 15 above, it would have been obvious to one of ordinary skilled in the art to develop a multiple peptide vaccine composition comprises T cell epitope peptides EYYELFVNI (identical to the peptide of instant SEQ ID NO: 1), IYNEYIYDL (identical to the peptide of instant SEQ ID NO: 2), RYCNLEGPPI (identical to the peptide of instant SEQ ID NO: 3), VYGIRLEHF (identical to the peptide of instant SEQ ID NO: 4) and KTVNELQNL (identical to the peptide of instant SEQ ID NO: 5) and physiological saline, wherein the composition can further comprise stabilizers, suspensions, preservatives, surfactants and such.  The MPEP states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose...” (see MPEP § 2144.06).  In addition, Izutsu teaches that altering the environment by changing the physical state and/or use of excipients, such as pH change and dehydration, as a major method to stabilize various proteins/peptides; and lyophilized formulation is a default option to foster the long-term stability of proteins/peptides.  Izutsu explicilty teaches various hurdles and difficulties in the process of preparing lyophilized peptide/protein formulation; and the rules/procedures for rational design of stable lyophilized peptide/protein formulation, including obtaining the solubility and stability profile in aqueous solutions of different pH; adding various excipients such as sucrose as both stabilizer and bulking agent and so on (see for example, page 288, Table 2; and pages 289-291, Section "3. Methods" in Izutsu).  And, the rules/procedures for rational design of stable lyophilized peptide/protein formulation are well known in the art, as discussed in Manning et al (Pharmaceutical Research, 2010, 27, pages 544-575, filed by Applicant on 6/5/2020, see pages 559-560, Section "Stabilization by Drying"), Carpenter et al (Pharmaceutical Research, 1997, 14, pages 969-975, cited and enclosed in the previous office action) and many others.  Therefore, both the experiments disclosed in the as-filed specification and the explanation provided in the Fujita declaration are based on the standard and/or routine rules/procedures that are well known and used for rational design of stable lyophilized peptide/protein formulation.  And in the instant case, both Applicant's experiments and the Fujita declaration demonstrate that considering the state of art regarding rational design of stable lyophilized peptide/protein formulation, and in view of the combined teachings of the cited prior art references with routine optimization, the instant claimed lyophilized formulation is achievable through routine optimization of various parameters known in the art for rational design of stable lyophilized peptide/protein formulation, including pH, the types of sugar used in the formulation, and many others.  
With regards to Applicant's arguments that the Examiner misinterprets the cited Suzuki et al reference, the Examiner would like to point out that in the instant case, Suzuki et al explicitly state that "We administered two different combinations of four HLA-A24-restricted peptides." on page 1, Section "Methods" in Abstract.  Furthermore, Suzuki et al do not explicitly state each peptide is separately prepared and/or administered.  Therefore, it is unclear to the Examiner that in view of the teaching of Suzuki et al as a whole, how one of ordinary skilled in the art would reach the conclusion that Suzuki et al teach each peptide is separately prepared and administered.  Further clarification is required.
With regards to the effects of types of sugar on the level of analogues derived from the peptide of instant SEQ ID NO: 3 presented in Example 3 of instant application (in the Fujita declaration at paragraph 9), first, the Examiner would like to point out that the data presented in instant Example 3 and Figure 3 are measured following incubation for 2 weeks at 40 °C and 75% relative humidity, which is not the same as "3 months at 40 °C under 75% relative humidity" recited in instant claim 1.  Second, it is well known in the peptide/protein formulation art that different types of sugar exhibit different effects on peptide/protein stability; and using sucrose to improve the stability of peptide/protein in lyophilized formulation is well known in the peptide/protein formulation art, as disclosed in the cited Izutsu, Manning et al (Pharmaceutical Research, 2010, 27, pages 544-575, filed by Applicant on 6/5/2020, see pages 559-560, Section " Stabilization by Drying"), Carpenter et al (Pharmaceutical Research, 1997, 14, pages 969-975, cited and enclosed in the previous office action, see for example, page 973, the 2nd to 4th paragraphs in Section "Rational Choice of Stabilizing Excipients") and many others.  Therefore, in the instant case, considering the state of art regarding rational design of stable lyophilized peptide/protein formulation, one of ordinary skilled in the art would understand and reasonably expect that not all sugars exhibit the same stabilizing effect on the peptide/protein in a lyophilized formulation.  And one of ordinary skilled in the art would understand that the types of sugar is one parameter that needs to be tested and optimized in the process of developing a stable lyophilized peptide/protein formulation.
With regarding to Applicant's arguments that due to the peptides' bulkiness and difficult wettability properties, strong stirring is required, which accelerates the oxidation of the peptide of instant SEQ ID NO: 3 (in the Fujita declaration at paragraphs 10-12), first, the Examiner would like to point out that as taught in the cited Suzuki et al, Fujioka et al and Tahara et al references, each of the instant claimed peptides can be dissolved and used in an aqueous solution (see for example, Section "Enzyme-linked immunospot (ELISPOT) assay" in Suzuki et al; and as stated in Section 15 above, both Fujioka et al and Tahara et al teach physiological saline as a pharmaceutically acceptable carrier for a composition comprising instant claimed peptides).  Second, the Examiner would like to point out that based on what is well known in the art as disclosed in Manning et al, one of ordinary skilled in the art would understand and reasonably expect that the major contributor to the analogues derived from peptide of instant SEQ ID NO: 3 is oxidation.  And in the instant case, in view of the teachings of Avanti and the Peptide Stability document as set forth in Section 15 above, one of ordinary skilled in the art would understand and reasonably expect that in the process of preparing instant claimed formulation, minimized or none oxygen condition would prevent oxidation of the peptide of instant SEQ ID NO: 3.
Furthermore, the Examiner would like to point out that reasonable expectation of success does not mean no experiment is needed for obtaining the instant claimed lyophilized formulation; and/or one just simply mixes all the five peptides together without considering the rules/procedures for rational design of stable lyophilized peptide/protein formulation that are well known in the art.  
Taken all these together, considering the state of art regarding rational design of stable lyophilized peptide/protein formulation, and in view of the combined teachings of the cited prior art references with routine optimization, a person of ordinary skilled in the art would have reasonable expectation of success in developing the instant claimed lyophilized formulation.  In addition, with regards to the expectation of success, the MPEP states: “Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.” (see MPEP § 2145).  
Thus, the rejection is deemed proper and is hereby maintained.
The Manning et al and Carpenter et al are cited only for the purpose of rebutting Applicant's arguments, therefore, they are not cited as prior art references.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658